DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.

Response to Arguments
Applicant’s claim amendments and arguments, see Remarks, filed 09/08/2022, with respect to the rejection of claims 21-23 and 25-40 under 35 U.S.C. 103 as being unpatentable over Benedetti et al. (U.S. Pat. App. Pub. 2013/0007265) and Habibi (U.S. Pat. App. Pub. 2006/0178898), and claim 24 under 35 U.S.C. 103 as being unpatentable over Benedetti, Habibi, and Khanolkar et al. (U.S. Pat. 7,127,743) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Choudhury et al. (U.S. Pat. 7,366,104).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 21-23 and 25-40 are rejected under 35 U.S.C. 103 as being unpatentable over Benedetti et al. (U.S. Pat. App. Pub. 2013/0007265), hereinafter Benedetti, and further in view of Habibi (U.S. Pat. App. Pub. 2006/0178898), and further in view of Choudhury et al. (U.S. Pat. 7,366,104), hereinafter Choudhury.

Regarding claim 21, Benedetti disclosed a computer-implemented method, comprising:
obtaining a request from a client application to set up an alarm condition of an instance (user via self-service interface/browser, i.e., client application, submitting a request to subscribe to/select a monitoring template, i.e., set up an alarm condition, for a cloud/private resource, i.e., instance, ¶[0029], [0040]);
obtaining configuration information that specifies the alarm condition of the instance (user customizing parameters of the selected monitoring template, ¶[0040]) and a set of notifications responsive to a satisfied alarm condition (selecting an associated notification template, i.e., set of notifications, ¶[0039]-[0040]; notification template defining a format to be used to inform the user when a corresponding monitoring event has been raised, i.e., responsive to a satisfied alarm condition, ¶[0029]), wherein the alarm condition of the instance is defined based at least in part on a set of metrics of the instance (monitoring template defining a metric, ¶[0029]);
monitoring a metric of the instance to determine that the metric satisfy the alarm condition (monitoring the desired metric of the software application, i.e., instance, ¶[0030]);
communicating the set of notifications responsive to the satisfied alarm condition (notifying the user of the raised event based on the associated notification template, ¶[0031], [0043]); and
causing a remedial action affecting an operational health of the instance (remedying the situation, ¶[0043]).
Benedetti did not disclose:
determining that a customer account associated with the client application has a permission to set up an alarm condition of the instance;
as a result of determining that the customer account has the permission to set up the alarm condition of the instance, obtaining configuration information that specifies the alarm condition of the instance and a set of notifications responsive to a satisfied alarm condition, the alarm condition of the instance is based at least in part on a set of metrics of the instance (emphasis added).
Habibi disclosed:
determining that a customer account associated with the client application has a permission to set up an alarm condition of the instance (authenticating, i.e., determining permissions for, a user, i.e., customer, using a user interface, i.e., client application, attempting to perform alarm management functions, i.e., setting up an alarm condition, for a source, i.e., instance, ¶[0328], [0402], [0478]; users having accounts, i.e., customer accounts, ¶[0404]);
as a result of determining that the customer account has the permission to set up the alarm condition of the instance (allowing an authorized user to update/delete an alarm, ¶[0410]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Benedetti to include determining that a customer account associated with the client application has a permission to set up an alarm condition of the instance, and obtaining configuration information and a set of notifications as a result of determining that the customer account has the permission to set up the alarm condition of the instance as claimed, because doing so would have made data available to customers without comprising sensitive data (Habibi, ¶[0158]).
Benedetti and Habibi did not disclose:
wherein the alarm condition of the instance is defined based at least in part on a set of metrics of the instance and two or more severity levels that are associated with the set of metrics (emphasis added).
Choudhury disclosed:
wherein the alarm condition of the instance is defined based at least in part on two or more severity levels that are associated with the set of metrics (generating alarm information associated with a level of severity, e.g., critical vs. minor, i.e., two or more severity levels, that meet certain usage criteria, i.e., alarm conditions, col. 11, lines 43-54, col. 13, lines 25-27, col. 14, line 63 through col. 15, line 7, col. 17, lines 17-23, 39-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Benedetti and Habibi wherein the alarm condition of the instance is defined based at least in part on a set of metrics of the instance and two or more severity levels that are associated with the set of metrics as claimed, because doing so would have prevented/inhibited the escalation of a control message storm in response to network events/alarms (Choudhury, col. 3, lines 19-26).

Regarding claim 22, Benedetti, Habibi, and Choudhury disclosed the computer-implemented method further comprising:
as a result of causing the remedial action affecting the operational health of the instance, monitoring the metric of the instance to determine that the metric does not satisfy the alarm condition (monitoring the desired metric of the software application, i.e., instance, Benedetti, ¶[0030]).

Regarding claim 23, Benedetti, Habibi, and Choudhury disclosed the computer-implemented method wherein the client application comprises a Software Development Kit (SDK), a Command Line Interface (CLI) configured to access an Application Programming Interface (API), or a browser executed to access a console served by a service provider environment (access module/browser accessing the cloud provider, i.e., service provider environment, Benedetti, ¶[0036]).

Regarding claim 25, Benedetti disclosed a system, comprising:
one or more processors (processors, ¶[0026]); and
memory including instructions (memory, ¶[0026]; code, ¶[0021]) that, as a result of being executed by the one or more processors, cause the system to:
obtain, from the client application, a request (user via self-service interface/browser, i.e., client application, submitting a request to subscribe to/select a monitoring template, i.e., set up an alarm condition, for a cloud/private resource, i.e., instance, ¶[0029], [0040]), the alarm condition of the instance (user customizing parameters of the selected monitoring template, ¶[0040]), and a set of notifications responsive to a satisfied alarm condition (selecting an associated notification template, i.e., set of notifications, ¶[0039]-[0040]; notification template defining a format to be used to inform the user when a corresponding monitoring event has been raised, i.e., responsive to a satisfied alarm condition, ¶[0029]), wherein the alarm condition is defined based at least in part on a metric (monitoring template defining a metric, ¶[0029]);
monitor the metric of the instance to generate a determination that the metric of the instance satisfied the alarm condition (monitoring the desired metric of the software application, i.e., instance, ¶[0030]);
communicate the set of notifications responsive to the satisfied alarm condition (notifying the user of the raised event based on the associated notification template, ¶[0031], [0043]); and
cause a remedial action affecting an operational health of the instance (remedying the situation, ¶[0043]).
Benedetti did not disclose:
as a result of determining that a customer account associated with a client application has a permission to set up an alarm condition of an instance, obtain, from the client application, a request, the alarm condition of the instance, and a set of notifications responsive to a satisfied alarm condition, the alarm condition is based at least in part on a metric (emphasis added).
Habibi disclosed:
as a result of determining that the customer account has the permission to set up the alarm condition of the instance (authenticating, i.e., determining permissions for, a user, i.e., customer, using a user interface, i.e., client application, attempting to perform alarm management functions, i.e., setting up an alarm condition, for a source, i.e., instance, ¶[0328], [0402], [0478]; users having accounts, i.e., customer accounts, ¶[0404]; allowing an authorized user to update/delete an alarm, ¶[0410]).
The combination of references is made under the same rationale as claim 21 above.
Benedetti and Habibi did not disclose:
wherein the alarm condition of the instance is defined based at least in part on a set of metrics of the instance and two or more severity levels that are associated with the set of metrics (emphasis added).
Choudhury disclosed:
wherein the alarm condition of the instance is defined based at least in part on two or more severity levels that are associated with the set of metrics (generating alarm information associated with a level of severity, e.g., critical vs. minor, i.e., two or more severity levels, that meet certain usage criteria, i.e., alarm conditions, col. 11, lines 43-54, col. 13, lines 25-27, col. 14, line 63 through col. 15, line 7, col. 17, lines 17-23, 39-43).
The combination of references is made under the same rationale as claim 21 above.

Regarding claim 26, Benedetti, Habibi, and Choudhury disclosed the system wherein the determination that the metric of the instance satisfied the alarm condition is based at least part on the metric of the instance exceeding a threshold (monitoring event for when a metric reaches a threshold value, Benedetti, ¶[0029]).

Regarding claim 27, Benedetti, Habibi, and Choudhury disclosed the system wherein the metric includes Central Processing Unit (CPU) usage or disk access from the instance (metric such as usage of processing power, Benedetti, ¶[0029]).

Regarding claim 28, Benedetti, Habibi, and Choudhury disclosed the system further comprising instructions that, as a result of being executed by the one or more processors, cause the system to specify, from the customer account, the alarm condition by selecting from a set of predefined alarm conditions (user selecting a monitoring template, Benedetti, ¶[0029]; monitoring templates configured, i.e., predefined, by an administrator, Benedetti, ¶[0037]).

Regarding claim 29, Benedetti, Habibi, and Choudhury disclosed the system wherein the instructions that cause the system to communicate the set of notifications further comprise instructions that, as a result of being executed by the one or more processors, cause the system to provide the set of notifications as a message or an email (achieving notification by e-mail/message, Benedetti, ¶[0043]).

Regarding claim 30, Benedetti, Habibi, and Choudhury disclosed the system further comprising instructions that, as a result of being executed by the one or more processors, cause the system to specify from the client application, the remedial action affecting the operational health of the instance (user manually remedying the situation, Benedetti, ¶[0043]).

Regarding claim 31, Benedetti, Habibi, and Choudhury disclosed the system wherein the set of notifications comprises a text description of the instance satisfying an alarm condition (notification template placeholders replaced with corresponding value extracted from even information, i.e., text description, Benedetti, ¶[0043]).

Regarding claim 32, Benedetti, Habibi, and Choudhury disclosed the system further comprising instructions that, as a result of being executed by the one or more processors, cause the system to generate, in response to communicating the set of notifications responsive to the satisfied alarm condition, a second set of notifications to communicate after a time period (notifying of monitoring events periodically, i.e., after a time period, Benedetti, ¶[0040]).

Regarding claim 33, Benedetti disclosed a non-transitory computer-readable storage medium storing thereon executable instructions (computer readable medium embodying a computer program, ¶[0021]) that, as a result of being executed by one or more processors of a computer system, cause the computer system to:
a request to set up an alarm condition of an instance (user submitting a request to subscribe to/select a monitoring template, i.e., set up an alarm condition, for a cloud/private resource, i.e., instance, ¶[0029], [0040]);
obtain, by the customer account, the alarm condition of the instance (user customizing parameters of the selected monitoring template, ¶[0040]), and a set of notifications responsive to a satisfied alarm condition (selecting an associated notification template, i.e., set of notifications, ¶[0039]-[0040]; notification template defining a format to be used to inform the user when a corresponding monitoring event has been raised, i.e., responsive to a satisfied alarm condition, ¶[0029]), wherein the alarm condition is defined based at least in part on a metric of the instance (monitoring template defining a metric, ¶[0029]);
Page 4 of 10Application No. 17/021,753Reply to Office Action of July 15, 2021monitor the metric of the instance to generate a determination that the metric of the instance satisfied the alarm condition (monitoring the desired metric of the software application, i.e., instance, ¶[0030]);
communicate the set of notifications responsive to the satisfied alarm condition (notifying the user of the raised event based on the associated notification template, ¶[0031], [0043]); and
cause a remedial action affecting an operational health of the instance (remedying the situation, ¶[0043]).
Benedetti did not disclose:
in response to a request to set up an alarm condition of an instance, determine that a customer account has a permission to set up the alarm condition (emphasis added).
Habibi disclosed:
determine that a customer account has a permission to set up the alarm condition (authenticating, i.e., determining permissions for, a user, i.e., customer, using a user interface, i.e., client application, attempting to perform alarm management functions, i.e., setting up an alarm condition, for a source, i.e., instance, ¶[0328], [0402], [0478]; users having accounts, i.e., customer accounts, ¶[0404]).
The combination of references is made under the same rationale as claim 21 above.
Benedetti and Habibi did not disclose:
wherein the alarm condition of the instance is defined based at least in part on a set of metrics of the instance and two or more severity levels that are associated with the set of metrics (emphasis added).
Choudhury disclosed:
wherein the alarm condition of the instance is defined based at least in part on two or more severity levels that are associated with the set of metrics (generating alarm information associated with a level of severity, e.g., critical vs. minor, i.e., two or more severity levels, that meet certain usage criteria, i.e., alarm conditions, col. 11, lines 43-54, col. 13, lines 25-27, col. 14, line 63 through col. 15, line 7, col. 17, lines 17-23, 39-43).
The combination of references is made under the same rationale as claim 21 above.

Regarding claim 34, Benedetti, Habibi, and Choudhury disclosed the non-transitory computer-readable storage medium wherein the executable instructions that cause the computer system to monitor the metric of the instance further include instructions that as a result of being executed by one or more processors, cause the computer system to:
cause an agent to collect the metric from the instance (monitoring agent monitoring a software application, i.e., instance, Benedetti, ¶[0030]); and
obtain, from the agent, the metric from the instance (monitoring agent measuring the desired metric of the software application, Benedetti, ¶[0030]).

Regarding claim 35, Benedetti, Habibi, and Choudhury disclosed the non-transitory computer-readable storage medium determination that the metric of the instance satisfied the alarm condition is based at least part on the metric of the instance exceeding a threshold (monitoring event for when a metric reaches a threshold value, Benedetti, ¶[0029]).

Regarding claim 36, Benedetti, Habibi, and Choudhury disclosed the non-transitory computer-readable storage medium wherein the executable instructions that cause the computer system to determine that a customer account has a permission further include instructions that, as a result of being executed by the one or more processors, cause the computer system to:
verify a user identity associated with the request (verifying a username, i.e., user identity, of the user, Habibi, ¶[0402]); and
as a result of verifying the user identity, obtain the permission associated with the user identity to include in the request (collecting additional information, i.e., permission, Habibi, ¶[0402]).
The combination of references is made under the same rationale as claim 21 above.

Regarding claim 37, Benedetti, Habibi, and Choudhury disclosed the non-transitory computer-readable storage medium wherein the metric includes network capacity, memory access, or memory allocations (metric such as usage of mass memory or working memory, Benedetti, ¶[0029]).

Regarding claim 38, Benedetti, Habibi, and Choudhury disclosed the non-transitory computer-readable storage medium wherein the executable instructions further include instructions that, as a result of being executed by the one or more processors of a computer system, cause the computer system to specify, by the customer account, the alarm condition of an instance (user selecting a monitoring template, Benedetti, ¶[0029]).

Regarding claim 39, Benedetti, Habibi, and Choudhury disclosed the non-transitory computer-readable storage medium wherein the determination is based at least in part on a comparison of the metric to a threshold at a point in time (monitoring event for when a metric reaches a threshold value, Benedetti, ¶[0029]).

Regarding claim 40, Benedetti, Habibi, and Choudhury disclosed the non-transitory computer-readable storage medium wherein the metric indicates that a process executed in the instance is malfunctioning (monitoring event including, e.g., boot_failed, i.e., malfunctioning, Benedetti, ¶[0037]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Benedetti (U.S. Pat. App. Pub. 2013/0007265), Habibi (U.S. Pat. App. Pub. 2006/0178898), and Choudhury (U.S. Pat. 7,366,104) as applied to claim 21 above, and further in view of Khanolkar et al. (U.S. Pat. 7,127,743), hereinafter Khanolkar.

Regarding claim 24, Benedetti, Habibi, and Choudhury disclosed the computer-implemented method as detailed above.  Benedetti, Habibi, and Choudhury did not disclose the method wherein the alarm condition is further based at least in part on an event information stated in a log; and
wherein monitoring the metric of the instance further comprises collecting the event information stated in the log to determine that the metric of the instance satisfy the alarm condition.
	Khanolkar disclosed:
wherein the alarm condition is further based at least in part on an event information stated in a log (issuing alarms based on log data, col. 1, lines 50-51); and
wherein monitoring the metric of the instance further comprises collecting the event information stated in the log to determine that the metric of the instance satisfy the alarm condition (parsing, i.e., collecting, log data for events, i.e., event information stated in the log, col. 7, lines 48-49; generating an alarm if the event information meets threshold criteria, i.e., satisfies the alarm condition, col. 7, lines 54-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Benedetti, Habibi, and Choudhury wherein the alarm condition is further based at least in part on an event information stated in a log, and wherein monitoring the metric of the instance further comprises collecting the event information stated in the log to determine that the metric of the instance satisfy the alarm condition as claimed, because doing so would have been use of a known technique (i.e., generating alarms based on event logs) to improve similar devices/methods/products (i.e., the alarm method of Benedetti, Habibi, and Choudhury) in the same way.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        /WING F CHAN/Supervisory Patent Examiner, Art Unit 2441